Name: Commission Regulation (EEC) No 650/90 of 16 March 1990 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  tariff policy;  leather and textile industries;  miscellaneous industries;  chemistry
 Date Published: nan

 17.3.1990 EN Official Journal of the European Communities L 71/11 COMMISSION REGULATION (EEC) No 650/90 of 16 March 1990 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 323/90 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, as regards product No 2 in the annexed table; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee as regards product Nos 1 and 3 in the annexed table, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1990. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 36, 8. 2. 1990, p. 7. ANNEX Description of goods Classification GN code Reasons (1) (2) (3) 1. Crown shaped articles of dfferent diamters (7 to 35 cm) consisting of whole osier canes, peeled and then twisted and interlaced (see photograph No 1) (1) 4602 10 91 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 1 to Chapter 6 as well as the texts of CN codes 4602 and 4602 10 91. The goods cannot be classified in Chapter 6 because they do not fulfil the requirements of Note 1 to this Chapter. 2. Sport shoes (boots) with outer soles of rubber and uppers wholly of textile material on which pieces of leather and decorative pieces of plastic-covered textile material are sewn externally. Leather covers approximately 59 % of the external surface area, while textile material covers approximately 41 % (see photograph No 2) (1) 6404 11 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Notes 3 and 4 (a) and Subheading Note 1 (b) to Chapter 64 as well as the texts of codes 6404 and 6404 11 00. In effect, disregarding those parts of leather or plastic which constitute an accessory or reinforcement, the area of textile material predominates. 3. Sheets of drawn glass, of rectangular (including square) shape known as horticultural glass, one of the edges of which has been simply smoothed and which is normally used in the construction of greenhouses 7004 90 70 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the texts of CN codes 7004 and 7004 90 70. The goods cannot be classified in subheading 7006 00 90 as they have not been worked within the meaning of that subheading. The smoothing which has been carried out on a single edge is without any real significance from a technical and economic viewpoint and so does not alter the character of the goods as specified under B. of the Harmonized System Explanatory Note to heading 7006. (1) The photographs are of a purely illustrative nature.